Citation Nr: 0601995	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-01 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to Agent Orange exposure or as secondary to the 
service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The veteran appeared at a hearing before 
the undersigned Judge at the RO in May 2003.  The Board 
remanded the veteran's claim in February 2004 for further 
development.  In September 2005, the Board requested a 
medical opinion concerning a question involved in the appeal, 
which was provided in October 2005.  In January 2006, the 
Board received a waiver from the veteran of initial 
consideration by the RO for the October 2005 medical opinion.   


FINDINGS OF FACT

1.  There is no competent medical evidence of hypertension in 
service, or many years following service, and the competent 
medical evidence does not relate post-service development of 
hypertension to herbicide exposure or active service.

2.  Competent medical evidence does not relate the veteran's 
hypertension to his  service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Hypertension, which is claimed secondary to herbicide 
exposure, was not incurred or aggravated during active 
service, nor may be presumed to have been incurred within.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309(a)(e) (2005).

2.  Hypertension was not caused or aggravated by the service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In a February 2004 remand, the Board instructed the RO to 
furnish the veteran with proper VCAA notification.  Following 
the Board remand, the RO issued to VCAA letters dated in 
February 2004 and July 2004.  VA fully notified the veteran 
of what is required to substantiate his claim in the VCAA 
letters.  Together, the VCAA letters and the May 2005 
supplemental statement of the case (SSOC) provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations, and a discussion of the facts of the case.  
VA specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from her private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  It is therefore the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Mayfield, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes the 
service medical records, , VA treatment records, private 
medical records, and VA examinations in 2002 and 2004, and an 
etiological opinion in 2005, as well as written statements 
and testimony from the veteran.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection Claim

The veteran is claiming service connection for hypertension.  
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Certain chronic disabilities, including hypertension, may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board notes that service records do not show any findings 
or diagnoses of hypertension or high blood pressure in 
service.  Entrance examination dated in September 1967 
revealed blood pressure readings of 112/70.  Separation 
examination from service dated in April 1970 noted that blood 
pressure readings were 122/74.  There were no clinical 
findings of hypertension on separation examination or at any 
time in service.  

The post-service medical records provide conflicting 
information as to when the veteran was first diagnosed with 
hypertension.  VA examination report dated in April 2005 
noted that hypertension was first diagnosed in the 1980s, 
while other VA medical records revealed that the first 
diagnosis of hypertension was made approximately in 1994.  
Regardless, there is no indication that hypertension began 
within one year following separation from active service.   
Thus, the presumption under 38 C.F.R. § 3.309(a) does not 
apply.  Nevertheless, the veteran is asserting that his 
hypertension is due to herbicide exposure or in the 
alternative, secondary to service-connected diabetes 
mellitus.

For the herbicide exposure argument, the Board notes that on 
December 27, 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103(Dec. 27, 2001).  Section 201 of this Act provides a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975.  Previously, the law required 
that the veteran have a presumptive disease before exposure 
to herbicides was presumed.  See 38 U.S.C.A. § 1116(a)(3) 
(West Supp. 2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 
3.313(a) (2005).

The phrase "Service in the Republic of Vietnam" is not 
clearly defined for the purposes of determining whether or 
not a veteran had service in Vietnam.  However, in discussing 
similar language found in 38 U.S.C.A. § 101(29)(A), the VA 
General Counsel held that service in a deep-water naval 
vessel in waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam.  See 
VAOPGCPREC 27-97 (O.G.C. Prec. 27-97).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on  
January 9, 1962, and ending on May 7, 1975, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes) Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
PCT; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2005).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to herbicide exposure.  
Brock v. Brown, 10 Vet. App. 155 (1997).


Here, the Board acknowledges that the veteran had "Service 
in the Republic of Vietnam" and therefore, herbicide 
exposure is presumed.  However, hypertension is not a disease 
associated with herbicide exposure.  This was again confirmed 
in a VA etiological opinion dated in October 2005.  The 
examiner indicated that hypertension is not among the 
presumptive conditions attributed to Agent Orange or dioxin 
exposure.  Therefore, the presumption of service connection 
based on herbicide exposure does not apply.  38 C.F.R. 
§ 3.309(e) (2005).  There is also no competent medical 
evidence directly relating hypertension, first diagnosed many 
years after separation from service, and his active service.   

For secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the Court has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In this case, there are three etiological opinions addressing 
the issue of whether the veteran's hypertension is secondary 
to his service-connected diabetes mellitus.  The two VA 
examination reports dated in November 2002 and April 2005, 
and the VA etiological opinion dated in October 2005 all 
indicated that without evidence of renal disease or diabetic 
neuropathy, hypertension is not considered to be related to 
the veteran's diabetes mellitus.  Each examiner indicated 
that there was no evidence that the veteran had renal 
disease.  

The Board finds the November 2002 and April 2005 VA 
examination reports, and the October 2005 VA etiological 
opinion, to be competent medical evidence that are supported 
by the record and reasoned analysis.  The November 2002 and 
April 2005 reports are based upon examination of the veteran, 
diagnostic testing, review of his medical records, and based 
upon the veteran's history.  The October 2005 VA etiological 
opinion is also based on review of the medical records, 
including a review of the two VA examination report.  There 
is no medical evidence contradicting the above findings in 
the record.  

Other than the veteran's contentions, the record contains no 
evidence showing that the veteran's hypertension was caused 
by herbicide exposure or secondary to his service-connected 
diabetes mellitus.  The veteran is competent as a layperson 
to report that on which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no 
evidence of record that the veteran has specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disability.  See Grottveit 
v. Brown , 5 Vet. App. 91. 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The evidence clearly 
demonstrates no hypertension in service, or for many years 
following service, and that hypertension is not directly 
related to service or secondary to herbicide exposure or 
service-connected diabetes mellitus. 

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claim is denied.
 

ORDER

Entitlement to service connection for hypertension, as 
secondary to Agent Orange exposure or as secondary to the 
service-connected diabetes mellitus, is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


